At the January Term, 1935, Cleveland Superior Court, the defendant herein, Lewis Sentell, was tried upon indictment charging him with the murder of one Mrs. William Drake, which resulted in a conviction of murder in the first degree and sentence of death. From the judgment thus entered, the defendant gave notice of appeal to the Supreme Court. The clerk certifies that nothing has been done towards perfecting the appeal, albeit the defendant was allowed thirty days from the rising of the court within which to prepare and serve statement of case on appeal. The time for serving statement of case has now expired. S. v. Brown, 206 N.C. 747,175 S.E. 116.
The prisoner having failed to make out and serve statement of case on appeal within the statutory period, or the time extended, has lost his right to prosecute the appeal, and the motion of the Attorney-General to docket and dismiss under Rule 17 must be allowed. S. v. Watson, ante, *Page 141 
70; S. v. Etheridge, 207 N.C. 801; S. v. Hooker, 207 N.C. 648; S. v.Lea, 203 N.C. 316, 166 S.E. 292. It is customary, however, in capital cases, where the life of the prisoner is involved, to examine the record to see that no error appears upon its face. S. v. Goldston, 201 N.C. 89,158 S.E. 926. This we have done in the instant case without discovering any error on the face of the record. S. v. Hamlet, 206 N.C. 568,174 S.E. 451.
Appeal dismissed.